Title: To James Madison from the Citizens of Clark County, Indiana Territory, ca. 1 November 1809 (Abstract)
From: Clark County, Indiana Territory Citizens
To: Madison, James


Ca. 1 November 1809. Signatories express their disapproval of the petitions circulating in favor of the reappointment of William Henry Harrison as territorial governor. Harrison’s principles are “repugnant to the Spirit of Republicanism,” and the petitioners “mention his sanctioning of a law for the Introduction of Negroes.” Petitioners pray for a governor “whose Sentiments are more Congenial with those of the People, and with those principles of Liberty which are the greatest Security of our rights.”
 